 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
 9
     JOHN MEGGS,                                              Case No.: 2:18-cv-00931-JAD-NJK
10
                Plaintiff(s),                                 Order
11
     v.                                                       (Docket No. 17)
12
     AMBROSIA LANDS HOSPITALITY, INC.,
13
     et al.,
14
                Defendant(s).
15
16             Before the Court is the Plaintiff and Defendant Ambrosia Lands Hospitality, Inc.’s notice
17 of settlement. Docket No. 17. The Court ORDERS these parties to file a stipulation of dismissal
18 no later than December 17, 2018.
19             IT IS SO ORDERED.
20             Dated: October 15, 2018
21                                                               _______________________________
                                                                 NANCY J. KOPPE
22                                                               United States Magistrate Judge
23
24
25
26
27
28

                                                       1
